Cite as 2020 Ark. 221
                   SUPREME COURT OF ARKANSAS
IN RE ISSUANCE OF BAR-                         Opinion Delivered   May 28, 2020
MEMBERSHIP CARDS AND PAYMENT
OF FEES FOR CERTIFICATES OF
GOOD STANDING




                                        PER CURIAM

       In response to requests from members of the bar for bar-membership cards, the

court is pleased to announce that it will begin a bar-membership-card program on August

1, 2020. The program is strictly voluntary. Attorneys in good standing may request a bar-

membership card in person at the clerk’s office and pay a $35 fee. The request must be

made in person so that a photograph may be taken and placed on the card. The cards will

expire annually.

       Today, the court also announces that starting August 1, 2020, it will require the

payment of a $25 fee for the issuance of certificates of good standing. Attorneys requesting

a certificate of good standing should complete and return to the clerk’s office a certificate-

of-good-standing request form along with the $25 fee, and we anticipate that attorneys will

have the option of submitting the form and fee online at the Arkansas Judiciary website.

       The bar-membership-card fees and the certificate-of-good-standing fees will be

deposited in the Bar of Arkansas account.